                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




CALVIN EARL SUGGS, JR.,

      Plaintiff,

v.                                                          4:18cv413–WS/CAS

MOORE HAVEN CORRECTIONAL
FACILITY, et al.,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (doc.

3) docketed October 30, 2018. The magistrate judge recommends that this action

be transferred to the Middle District of Florida. The plaintiff has filed objections

(doc. 4) to the report and recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (doc. 3) is adopted and

incorporated by reference in this order of the court.
                                                                            Page 2 of 2


      2. The clerk shall TRANSFER this action to the United States District Court

for the Middle District of Florida, Fort Myers Division, for all further proceedings.

      DONE AND ORDERED this             2nd      day of    November      , 2018.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
